Citation Nr: 0330308	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  93-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for chronic nephrolithiasis.  

2.  Entitlement to a disability rating in excess of 20 
percent for chronic prostatitis.  

3.  Entitlement to a compensable disability rating for neck 
pain and residuals of a possible old avulsion fracture of C7.  

4.  Entitlement to a disability rating in excess of 10 
percent for hiatal hernia with reflux.  

5.  Entitlement to a compensable disability rating for 
chronic sinusitis.  

6.  Entitlement to a compensable disability rating for right 
thigh pain (rated as meralgia paresthetica) with phlebitis.  

7.  Entitlement to service connection for a left hip 
disability.  

8.  Entitlement to service connection for a left ankle 
disability.  

9.  Entitlement to service connection for epididymitis.  

10.  Entitlement to service connection for cardiac 
arrhythmia.  

11.  Entitlement to service connection for prepyloric 
antritis.  

12.  Entitlement to service connection for headaches.  

13.  Entitlement to service connection for an acquired 
psychiatric disability, diagnosed as dysthymia.  

14.  Entitlement to service connection for a sleep disorder.  

15.  Entitlement to service connection for an eating 
disorder.  

[The issue of entitlement to an earlier effective date for a 
total disability rating based on individual unemployability 
(TDIU) will be the subject of a separate decision.]  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1971 
to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The first step for any adjudicative body is to make sure that 
the issues are properly before it.  That is, that the issues 
have been procedurally developed and are within its 
jurisdiction.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).  While many issues have been raised during the 
pendency of this claim, close inspection of the record shows 
that only the issues set forth above are currently within the 
Board's jurisdiction.  

A June 1992 rating decision granted service connection for: 
mechanical low back pain with scoliosis of the lumbar spine, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; hypertension controlled with medication, rated as 
10 percent disabling; right shoulder pain rated as non-
compensable; vertigo, rated as non-compensable; hemorrhoids, 
rated as non-compensable and a hiatal hernia with reflux by 
history, rated a non-compensable.  The July 1992 notice 
letter incorrectly told the veteran that service connection 
had been established for limited motion in the dorsal spine, 
instead of mechanical low back pain with scoliosis of the 
lumbar spine; a condition of the skeletal system, instead of 
right shoulder pain; and an eye condition, instead of 
vertigo.  This was corrected in a supplemental letter dated 
in August 1992.  

The veteran's service-connected right and left knee disorders 
are each rated as 10 percent disabling; in May 1996, the 
veteran withdrew his appeal for a higher evaluation.  In June 
1996, the veteran withdrew claims for a higher rating for the 
service-connected hemorrhoids and for service connection for 
residuals of tonsillitis.  

A September 1996 rating decision found that claims for 
service connection for left shoulder pain, esophagitis, 
prepyloric antritis, duodenitis, duodenal diverticulum and 
poly arthritis were not well grounded.  During his November 
1996 RO hearing, the veteran expressed his disagreement with 
this decision.  The hearing transcript is of record.  In May 
1997, a supplemental statement of the case (SSOC) was 
promulgated.  It addressed the issue of new and material 
evidence to reopen claims for left shoulder pain, 
esophagitis, prepyloric antritis, duodenitis, duodenal 
diverticulum and poly arthritis.  It determined that new and 
material evidence had not been submitted.  The discussion 
emphasized the need for new and material evidence to reopen 
the claims.  However, the SSOC does not cite any prior final 
decision on these issues and the Board's review does not 
disclose any such prior final decision.  More importantly, 
the Board's search of the file does not disclose an adequate 
statement of the case (SOC) on these issues.  The SSOC only 
discussed new and material evidence regulations, which were 
not pertinent.  The SSOC did not provide a de novo analysis 
of these claims, considering all the evidence of record or 
the laws and regulations applicable to new claims.  
Therefore, the SSOC was not an adequate SOC because it did 
not provide a summary of the pertinent evidence and did not 
cite the pertinent laws and regulations or discuss how they 
affected the agency's decision.  38 U.S.C.A. § 7105(d)(1)(A), 
(B) (West 2002).  Consequently, these issues will be 
remanded, below, for an adequate SOC.  An exception is the 
prepyloric antritis, which was the subject of an adequate SOC 
in April 2001.  The veteran's response later that month is 
accepted as a timely substantive appeal.   

The claim for service connection for esophagitis was 
withdrawn in a July 2000 letter.  

In June 2000, the Board granted a 20 percent rating for right 
shoulder bursitis and a 30 percent rating for vertigo.  Also, 
the Board denied service connection for right ankle and foot 
pain with arthritis, and a compensable disability rating for 
epicondylitis of the bilateral elbows.  The decision of the 
Board is final.  38 C.F.R. §§ 20.1100, 20.1104 (2002).  The 
Board remanded claims for higher evaluations of chronic 
prostatitis, chronic nephrolithiasis, hiatal hernia with 
reflux, chronic sinusitis, right thigh pain (rated as 
meralgia paresthetica) with phlebitis, and neck pain and 
residuals of a possible old avulsion fracture of C7.  The RO 
subsequently granted a 30 percent evaluation for 
nephrolithiasis, a 20 percent evaluation for prostatitis, and 
a 20 percent evaluation for the service-connected neck 
disability.  A 10 percent rating for hiatal hernia with 
reflux, and noncompensable ratings for chronic sinusitis and 
right thigh pain (rated as meralgia paresthetica) with 
phlebitis were continued.  

A July 2000 rating decision effectuated the June 2000 Board 
decision granting a 20 percent rating for right shoulder 
bursitis and a 30 percent rating for vertigo.  That rating 
decision also determined the effective dates.  In a letter 
dated in September 2000, the veteran disagreed with the 
effective date for the right shoulder evaluation.  In a March 
2001 letter, the veteran disagreed with the effective date 
for the 30 percent rating for vertigo.  Review of the file 
does not disclose a SOC on either effective date issue.  
Where a claimant files a notice of disagreement and the RO 
has not issued a SOC, the issue must be remanded to the RO 
for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
These matters will be addressed in the Remand below.  

In March 2001, the veteran claimed service connection for 
gastritis.  This issue has not been adjudicated and is 
referred to the RO for appropriate action.  

Service connection for an eye condition was denied by a 
January 2001 rating decision.  The veteran was notified by 
letter dated in February 2001.  An eye condition was not 
mentioned in the March 2001 notice of disagreement (NOD) and 
was not addressed in the April 2001 SOC.  However, the 
veteran's correspondence, later in April 2001 asserts his 
disagreement with the decision.  This is a timely NOD.  The 
veteran must now be sent a SOC on the issue of entitlement to 
service connection for a eye condition.  

An August 2002 rating decision granted service connection for 
a thoracic spine strain, rated as 10 percent disabling and 
for bursitis of the left shoulder, rated as 10 percent 
disabling.  The veteran was notified by letter dated in 
December 2002 and his notice of disagreement with the 
evaluation and effective date was received later that month.  
A SOC has not yet been issued.  Absent a notice of 
disagreement, a SOC and a substantive appeal, the Board does 
not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has determined that where a claimant files a notice 
of disagreement and the RO has not issued a SOC, the issue 
must be remanded to the RO for a SOC.  Manlincon, at 240, 
241.  See the Remand of these issues below.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  In writing, in July 2002, the veteran withdrew his claim 
for a higher evaluation for chronic nephrolithiasis.  

3.  In writing, in July 2002, the veteran withdrew his claim 
for a higher evaluation for chronic prostatitis.  

4.  In writing, in July 2002, the veteran withdrew his claim 
for a higher evaluation for neck pain and residuals of a 
possible old avulsion fracture of C7.  

5.  In writing, in July 2002, the veteran withdrew his claim 
for a higher evaluation for hiatal hernia with reflux.  

6.  In writing, in July 2002, the veteran withdrew his claim 
for a higher evaluation for chronic sinusitis.  

7.  In writing, in July 2002, the veteran withdrew his claim 
for a higher evaluation for right thigh pain (rated as 
meralgia paresthetica) with phlebitis.  



CONCLUSIONS OF LAW

1.  The claim for a higher evaluation for chronic 
nephrolithiasis has been withdrawn.  38 C.F.R. § 20.204 
(2002).  

2.  The claim for a higher evaluation for chronic prostatitis 
has been withdrawn.  38 C.F.R. § 20.204 (2002).  

3.  The claim for a higher evaluation for neck pain and 
residuals of a possible old avulsion fracture of C7 has been 
withdrawn.  38 C.F.R. § 20.204 (2002).  

4.  The claim for a higher evaluation for hiatal hernia with 
reflux has been withdrawn.  38 C.F.R. § 20.204 (2002).  

5.  The claim for a higher evaluation for chronic sinusitis 
has been withdrawn.  38 C.F.R. § 20.204 (2002).  

6.  The claim for a higher evaluation for right thigh pain 
(rated as meralgia paresthetica) with phlebitis has been 
withdrawn.  38 C.F.R. § 20.204 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decisions, statements of the case, and 
supplemental statements of the case, as well as a VCAA letter 
of May 2002, notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

As to the issues dismissed herein, VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim for benefits.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that these issues require 
further development or action under VCAA or its implementing 
regulations.  

Thus, for the issues dismissed herein, the Board finds VA has 
completed its duties under VCAA and implementing regulations.  
Further, VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See also 38 C.F.R. § 3.103 (2002).  Therefore, it would not 
abridge the appellant's rights under VCAA and implementing 
regulations for the Board to proceed.  

In June 2000, the Board granted a 20 percent rating for right 
shoulder bursitis and a 30 percent rating for vertigo.  Also, 
the Board denied service connection for right ankle and foot 
pain with arthritis, and a compensable disability rating for 
epicondylitis of the bilateral elbows.  The Board remanded 
claims for higher evaluations of chronic prostatitis (then 
rated as 10 percent disabling), chronic nephrolithiasis (then 
rated as 10 percent disabling), hiatal hernia with reflux 
(rated as 10 percent disabling), chronic sinusitis (rated as 
noncompensable), right thigh pain (rated as meralgia 
paresthetica) with phlebitis (rated as noncompensable), and 
neck pain and residuals of a possible old avulsion fracture 
of C7 (then rated as noncompensable).  The RO subsequently 
granted a 30 percent evaluation for nephrolithiasis, a 20 
percent evaluation for prostatitis, and a 20 percent 
evaluation for the service-connected neck disability.  A 10 
percent rating for hiatal hernia with reflux, and 
noncompensable ratings for chronic sinusitis and right thigh 
pain (rated as meralgia paresthetica) with phlebitis were 
continued.  

In a letter dated in July 2002, the veteran stated that he 
did not seek an increased rating for prostatitis, kidney 
stones (nephrolithiasis ), hiatal hernia with reflux, and the 
cervical spine disorder.  He further stated that he did not 
seek additional ratings for the right thigh pain or 
sinusitis.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (2002).  The withdrawal may be by the appellant.  
38 C.F.R. § 20.204(c) (2002).  

The Board finds that the July 2002 letter is a clear written 
withdrawal of the issues remanded by the Board in April 1998.  
Therefore, these issues will be dismissed.  


ORDER

The claim for a higher evaluation for chronic nephrolithiasis 
is dismissed.  

The claim for a higher evaluation for chronic prostatitis is 
dismissed.  

The claim for a higher evaluation for neck pain and residuals 
of a possible old avulsion fracture of C7 is dismissed.  

The claim for a higher evaluation for hiatal hernia with 
reflux is dismissed.  

The claim for a higher evaluation for chronic sinusitis is 
dismissed.  

The claim for a higher evaluation for right thigh pain (rated 
as meralgia paresthetica) with phlebitis is dismissed.  


REMAND

SOC's Needed  The Court has held that where a claimant files 
a notice of disagreement and the RO has not issued a SOC, the 
issue must be remanded to the RO for an SOC.  Manlincon, at 
240, 241.  Consequently, the Board remands the following 
issues for SOC's.  

A July 2000 rating decision effectuated the June 2000 Board 
decision granting a 20 percent rating for right shoulder 
bursitis and a 30 percent rating for vertigo.  That rating 
decision also determined the effective dates.  In a letter 
dated in September 2000, the veteran disagreed with the 
effective date for the right shoulder evaluation.  In a March 
2001 letter, the veteran disagreed with the effective date 
for the 30 percent evaluation for vertigo.  Review of the 
file does not disclose a SOC on the effective date issues.  
The issues of entitlement to an effective date earlier than 
March 14 1996, for a 20 percent evaluation for right shoulder 
bursitis; and entitlement to an effective date earlier than 
November 7, 1996, for a 30 percent evaluation for vertigo, 
are being remanded.  

Service connection for an eye condition was denied by a 
January 2001 rating decision.  The veteran was notified by 
letter dated in February 2001.  The veteran's correspondence, 
dated in April 2001 asserts his disagreement with the 
decision.  This is a timely NOD.  The veteran must now be 
sent a SOC on the issue of entitlement to service connection 
for a eye condition.  The issue of entitlement to service 
connection for a eye condition is being remanded for a SOC.  

An August 2002 rating decision granted service connection for 
a thoracic spine strain, rated as 10 percent disabling and 
for bursitis of the left shoulder, rated as 10 percent 
disabling.  The veteran was notified by letter dated in 
December 2002 and his NOD was received later that month.  A 
SOC is not of record.  The issues of entitlement to an 
initial disability rating in excess of 10 percent for a 
thoracic spine strain; and entitlement to an initial 
disability rating in excess of 10 percent for bursitis of the 
left shoulder are being remanded for a SOC.  

The May 1997 SSOC on the claims for service connection for 
left shoulder pain, esophagitis, prepyloric antritis, 
duodenitis, duodenal diverticulum and polyarthritis, 
erroneously analyzed the claims on the basis of whether new 
and material evidence had been presented to reopen the 
claims.  This was not the pertinent standard under the law 
and regulations, because these were new claims.  The case 
must be returned to the RO for an adequate SOC, which 
addresses these issues as new claims.  As noted above, 
service connection for the left shoulder disability has been 
granted; the claim for service connection for esophagitis has 
been withdrawn; and the claim for service connection for 
prepyloric antritis was later properly developed.  The 
remaining issues of entitlement to service connection for 
duodenitis, duodenal diverticulum and polyarthritis are 
remanded for a SOC.  

A Substantive Appeal is Required from the Veteran.  The 
veteran is hereby notified that the issues which have not 
been completely developed for appellate review are not within 
the jurisdiction of the Board.  Issues requiring a SOC can 
not be considered by the Board unless the claimant responds 
to the SOC with a timely substantive appeal.  If initial 
adjudication is required, the claimant must file a NOD and 
respond to the SOC with a timely substantive appeal, before 
the Board can consider the matter.  

Social Security Administration (SSA) Medical Records.  
Inasmuch there may be pertinent medical records in the 
possession of the SSA, such records should be obtained.

Private Medical Records.  The veteran has submitted some 
private medical records, mostly pertaining to his orthopedic 
claims.  Also, at various times, he has reported private 
treatment for other conditions at issue.  The records of this 
private treatment should be obtained and considered.  

VA Examinations.  On his April 1991 examination for 
separation from service, the veteran complained of pain in 
both hips and the examiner reported bilateral hip bursitis.  
He should be afforded a current examination of his joints to 
determine if there are any residuals of the condition noted 
in service.  Similarly, a joints examination should determine 
if there is a current left ankle disability and, if so, its 
relationship to service.  

The veteran reports that a private physician has found 
epididymitis and he relates it to service.  A current 
genitourinary examination should be done to determine to 
correct diagnosis and provide a nexus opinion.  

On the November 1999 VA examination, the veteran reported 
that he was being treated by a private physician for his 
cardiovascular conditions.  In addition to obtaining the 
private records, the veteran should be given a VA 
cardiovascular examination to clearly determine if the 
veteran has a heart rhythm disorder controlled by medication 
and the relationship of such disorder to service and to the 
service-connected hypertension.  

The service medical records show that 
esophagogastroduodenoscopy in January 1991 revealed findings 
including prepyloric antritis.  That is, inflammation of part 
of the stomach.  Dorland's Illustrated Medical Dictionary 101 
(28th ed. 1994).  This was not found on subsequent 
examinations, including a series of upper gastrointestinal 
X-rays done for the August 2000 VA examination.  However, 
X-ray studies are not as detailed as endoscopic examination 
of the stomach.  It is therefore appropriate that the veteran 
be offered an endoscopic examination of his stomach to see if 
the inflammation noted in service is still present.    

Depression was noted during service.  An examination is 
desirable in order to determine any relationship between the 
depression in service and the dysthymia diagnosed in 1999.  A 
private medical record, dated in June 1998 reports tension 
headaches.  The veteran asserts that he has sleeping and 
eating disorders as the result of the stress of dealing with 
his service-connected disabilities.  He should be afforded a 
VA psychiatric examination to determine to nature and extent 
of any psychiatric disability and whether it is as likely as 
not that a diagnosed psychiatric disability, headaches, 
sleeping disorder, or eating disorder had their onset in 
service.  

Accordingly, the issues of: entitlement to an effective date 
earlier than March 14, 1996, for a 20 percent evaluation for 
right shoulder bursitis; entitlement to an effective date 
earlier than November 7, 1996, for a 30 percent evaluation 
for vertigo; entitlement to an initial disability rating in 
excess of 10 percent for a thoracic spine strain; and 
entitlement to an initial disability rating in excess of 10 
percent for bursitis of the left shoulder; entitlement to 
service connection for prepyloric antritis, duodenitis, 
duodenal diverticulum, poly arthritis, an eye condition, a 
left hip disability; a left ankle disability; epididymitis; 
cardiac arrhythmia; acquired psychiatric disability, 
diagnosed as dysthymia; prepyloric antritis; headaches; a 
sleeping disorder; and an eating disorder are REMANDED to the 
RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish, for a higher evaluation.  

2.  Thereafter, the RO should issue a SOC 
on the issues of entitlement to an 
effective date earlier than March 14, 
1996, for a 20 percent evaluation for 
right shoulder bursitis; entitlement to an 
effective date earlier than November 7, 
1996, for a 30 percent evaluation for 
vertigo; entitlement to an initial 
disability rating in excess of 10 percent 
for a thoracic spine strain; and 
entitlement to an initial disability 
rating in excess of 10 percent for 
bursitis of the left shoulder; as well as 
entitlement to service connection for 
duodenitis, duodenal diverticulum, 
polyarthritis, and an eye condition.  

3.  Ask the SSA for a complete copy of any 
medical records they may have for the 
veteran.  

4.  The RO should ask the veteran to 
provide completed releases with the names 
and addresses of the health care 
providers who have treated him since 
service for the following disabilities:  
a left hip disability; a left ankle 
disability; epididymitis; cardiac 
arrhythmia; acquired psychiatric 
disability, diagnosed as dysthymia; 
prepyloric antritis; headaches; a sleep 
disorder; and an eating disorder.  

5.  The veteran should be afforded a VA 
examination of his left hip and left 
ankle.  All indicated tests and studies 
should be accomplished.  The claims folder 
should be made available to the examiner 
for review and he should state that it was 
reviewed.  The examiner should diagnose 
any current left hip and left ankle 
disability; or, specifically so state if 
there is no disability.  If a left hip or 
ankle disability is present, the examiner 
should express an opinion as to whether it 
is as likely as not that the disability 
had its onset in service.  

6.  The veteran should be scheduled for a 
VA genitourinary examination.  All 
indicated tests and studies should be 
accomplished.  The claims folder should be 
made available to the examiner for review 
and he should state that it was reviewed.  
The examiner should diagnose any current 
epididymitis; or, specifically so state if 
there is no disability.  If epididymitis 
is present, the examiner should express an 
opinion as to whether it is as likely as 
not that the disability had its onset in 
service.  

7.  The veteran should be scheduled for a 
VA cardiovascular examination.  All 
indicated tests and studies should be 
accomplished.  The claims folder should be 
made available to the examiner for review 
and he should state that it was reviewed.  
The examiner should diagnose any current 
heart rhythm disorder or determine if the 
veteran has such a disorder, controlled by 
medication.  The examiner should express 
an opinion as to whether it is as likely 
as not that the disability had its onset 
in service.  The examiner should express 
an opinion as to whether it is as likely 
as not that arrythmia is proximately due 
to or the result of the service-connected 
hypertension.  

8.  The veteran should be offered an 
endoscopic examination of his stomach and 
duodenum to see if the prepyloric antritis 
noted in service is still present.  All 
gastrointestinal defects and disorders, 
through the duodenum should be described 
in detail.  Any other indicated tests or 
studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review and he should 
state that the file was reviewed.  The 
examiner should express an opinion as to 
whether any current abnormalities are 
related to the prepyloric antritis with 
moderate to severe duodenitis noted on 
esophagogastroduodenoscopy in service.  

9.  The veteran should be afforded a VA 
psychiatric examination.  All indicated 
tests and studies should be accomplished.  
The claims folder should be made available 
to he examiner for review and he should 
state that the file was reviewed.  The 
examiner should state whether the veteran 
has tension headaches, a sleep disorder or 
an eating disorder.  The examiner should 
express an opinion as to whether it is as 
likely as not that dysthymia, or any other 
acquired psychiatric disorder, tension 
headaches, a sleep disorder, or an eating 
disorder began in service and particularly 
whether it is as likely as not that 
dysthymia, or any other acquired 
psychiatric disorder, tension headaches, a 
sleep disorder, or an eating disorder are 
the result of the depression diagnosed in 
service.  

10.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claims in light of the evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



